978 A.2d 1088 (2009)
In re ALEX G.
No. 09-36-A.
Supreme Court of Rhode Island.
August 31, 2009.
Aaron L. Weisman, Dept of Atty. Gen.
Raymond Cooney, Esq., Providence, John T. Gannon, Esq., Pawtucket.
Paula Rosin, Office of Public Defender.

CORRECTED ORDER
This is respondent juvenile Alex G.'s appeal from a Family Court adjudication that he was wayward. The adjudication was based for the most part upon offensive speech deemed by the trial judge to have constituted a violation of § 11-45-1(a)(2). The state, however, has now submitted a confession of error conceding that the Family Court judge erred in his determination and that under State v. Tavarozzi, 446 A.2d 1048 (R.I.1982), a finding of waywardness on these facts was constitutionally impermissible.
Accordingly, pursuant to the confession of error, the respondent's appeal is sustained. The wayward adjudication is hereby reversed, and the papers in the case are ordered returned to the Family Court.